DETAILED ACTION
Status of the Claims
	The present application was filed on 12/15/2020.  This is the first Office Action on the merits.  Claims 1-19 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Domestic Benefit Claim
Examiner acknowledges Applicant’s claim for domestic benefit based on U.S. Provisional Patent Application No. 62/952,929, filed 12/23/2019.  (Application Data Sheet, filed 12/15/2020).  Upon review, Applicant’s provisional filing (e.g., including a claim set) appears to largely mimic Applicant’s present non-provisional filing.  Accordingly, claimed subject matter having 35 U.S.C. §112(a) support as of the 12/23/2019 provisional filing date will be accorded the 12/23/2019 provisional filing date.  However, claimed subject matter not having 35 U.S.C. §112(a) support as of the 12/23/2019 provisional filing date, if any, will be accorded the 12/15/2020 non-provisional filing date.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 7/1/2021 is in compliance with 37 CFR §1.97.  Accordingly, the IDS has been considered by the Examiner herewith.


Claim Interpretation
	With respect to Claim 13, said Claim recites “obtaining weather and traffic information expected along the vehicle route to identify one or more hotspot locations”.  Here, the phrase “to identify one or more hotspot locations” is an intended use of questionable weight (i.e., no hotspot locations every positively identified). (See MPEP 2111.04, i.e., “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed”).
	With respect to Claims 18 and 19, Applicant does not positively recite an identifying step.  Accordingly, the further recitations of Claims 18 and 19 are of questionable weight. 

Claim Objections1
Claims 1-15 and 17-19 are objected to because of the following informalities:
As per Claim 1, said Claim is objected to as follows:
Initially, Examiner suggests “a 
Next, Examiner suggests “monitoring a position…” for proper antecedence.  
Next, Examiner suggests “sending an alert to the one hotspot location” for clarity and proper antecedence. 
Next, Examiner suggests “monitoring the one hotspot location” for clarity and proper antecedence. 
Next, Examiner suggests “sending a coaching message to the one hotspot location” for clarity and proper antecedence. 
As per Claim 2, Examiner suggests “wherein the the traffic congestion…” for clarity, consistency, and proper antecedence respectively. 
As per Claim 3,  Examiner suggests “wherein the monitoring of the position of the vehicle…” for clarity and proper antecedence.  
As per Claim 4, Examiner suggests “wherein the monitoring of the one hotspot location includes…through the one hotspot location… through the one hotspot location” for clarity and proper antecedence.
As per Claim 5, Examiner suggests “wherein the coaching message sent to the one hotspot are the recommended action” for clarity, consistency, and proper antecedence.  
As per Claim 6, said Claim is objected to as follows:
Initially, Examiner suggests “a remote server configured to: monitor…; 
Next, Examiner suggests “a 
Next, Examiner suggests “monitor…along a of a vehicle” for clear antecedence. 
Next, Examiner suggests “receive…from a vehicle control unit on the a position of the vehicle…” for clarity and proper antecedence. 
Next, Examiner suggests “identify…based on the weather and traffic conditions…” for proper antecedence. 
Next, Examiner suggests “send…to the 
Next, Examiner suggests “monitor the one hotspot location” for clarity and proper antecedence.  
Next, Examiner suggests “send a coaching message to the 
As per Claim 7, Examiner suggests “for transmission to the one hotspot location” for clarity and consistency. 
As per Claim 8, Examiner suggests “the remote server is further configured to evaluate a validity…sent to the an event that the one hotspot location” for clarity and proper antecedence.  
As per Claim 9, Examiner suggests “the remote server is further configured to evaluate whether the driver’s actions are one hotspot location” for clarity and consistency. 
As per Claim 10, Examiner suggests “the remote server is further configured to…to the 
As per Claim 11, said Claim is objected to as follows:
Initially, Examiner suggests “a of a vehicle” in the preamble for clarity and clear antecedence.
Next, Examiner suggests “ remote server” in the monitoring step. 
Next, Examiner suggests adding a semicolon at the end of the first “sending” step.    
Next, Examiner suggests “ascertaining…whether the recommended action was taken by the driver” and “if the recommended action was taken by the driver issuing a positive coaching response to the the recommended action was not taken by the location was valid or invalid and comparing the location” for consistency and proper antecedence. 
As per Claim 12, Examiner suggests “to the identified hotspot location” for clarity and consistency. 
As per Claim 13, said Claim is objected to as follows:
Initially, Examiner suggests “a 
Next, Examiner suggests “monitoring…mounted on a vehicle of the driver” for clarity and clear antecedence.  
Next, Examiner suggests “sending…to the 
Next, Examiner suggests “ascertaining…through the monitoring of the data provided by the vehicle control unit; and” for consistency (i.e. monitoring step already recited).
Next, Examiner suggests “sending…based on the data provided by the vehicle control unit at the one hotspot location” for consistency and proper antecedence. 
As per Claim 14, Examiner suggests “whether the driver followed the at least one recommended action or did not follow the at least one recommended action” and “the one hotspot location” for clarity and proper antecedence.  
As per Claim 15, Examiner suggests “the at least one recommended action is valid” for consistency and proper antecedence.  
As per Claim 17, Examiner suggests “wherein the coaching response sent to the response at the one hotspot location” for consistency and proper antecedence. 
As per Claim 18, Examiner suggest “the identifying of the one or more hotspot locations” for consistency and proper antecedence. 
As per Claim 19, Examiner suggest “the identifying of the one or more hotspot locations” for consistency and proper antecedence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, said Claim is rejected as follows:
Initially, Applicant introduces “a route” in the preamble, but then references “a vehicle driver’s route” in the first monitoring step.  Here, Examiner questions whether Applicant intended “monitoring weather and traffic conditions along the route” for proper antecedence (i.e., not introducing a different/another “vehicle driver’s route”).
Next, Applicant recites “sending an alert…..with a recommended action corresponding to conditions at the hotspot location”.  Here, “conditions” lacks clear antecedence.  For example, Examiner questions whether “conditions” is referencing “weather” conditions, “traffic” conditions, “weather and traffic conditions”, or seeks to introduce further/other “conditions”.  Examiner seeks clarification.     
Next, in the context of a vehicle travelling, “approaching” is a relative term which renders the claim indefinite.  The term “approaching” is not defined by the claim, the specification does not provide a standard (e.g., objective standard) for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example:  At what point in the route is the vehicle/driver considered to be “approaching” one of the identified hotspot locations? (e.g., When the vehicle/driver first moves on a route? When positioned 5 miles from the identified hotspot location?  When positioned ½ mile from the identified hotspot location?, etc.).  One should not be left to guess what would be considered “approaching” versus what would not be considered “approaching” in Applicant’s claim.      
As per Claim 6, in the context of a vehicle travelling, “approaching” is a relative term which renders the claim indefinite.  The term “approaching” is not defined by the claim, the specification does not provide a standard (e.g., objective standard) for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example:  At what point in the route is the vehicle/driver considered to be “approaching” one of the identified hotspot locations? (e.g., When the vehicle/driver first moves on a route? When positioned 5 miles from the identified hotspot location?  When positioned ½ mile from the identified hotspot location?, etc.).  One should not be left to guess what would be considered “approaching” versus what would not be considered “approaching” in Applicant’s claim.
As per Claim 9, Examiner questions whether Applicant intended “consistent with other drivers’ responses”2.  See Applicant’s Specification, para [0009].  Stated differently, in light of Applicant’s disclosure, one should not have to guess whether Applicant is referencing other responses of the driver or responses of other drivers.  Examiner seeks clarification from Applicant’s original disclosure.     
As per Claim 11, said Claim is rejected as follows:
Initially, in the context of a vehicle travelling, “approaching” and/or “approaches” are relative terms which render the claim indefinite.  The terms “approaching” and/or “approaches” are not defined by the claim, the specification does not provide a standard (e.g., objective standard) for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example:  At what point in the route is the vehicle considered to be “approaching” an identified hotspot location? (e.g., When the vehicle first moves on a route? When positioned 5 miles from the identified hotspot location?  When positioned ½ mile from the identified hotspot location?, etc.).  Similarly, at what point in the route is it considered that the vehicle “approaches” the identified hotspot location?  One should not be left to guess what would be considered “approaching” and/or “approaches” versus what would not be considered “approaching” and/or “approaches” in Applicant’s claim.
Next, Applicant recites “monitoring vehicle control unit data received from the vehicle in the [remote] server” followed by “sending action taken data from the vehicle control unit to the remote server” followed by “ascertaining, from the vehicle control unit data received via the remote server, whether the recommended action was taken”.  Here, Examiner questions whether “vehicle control unit data” passively “received from the vehicle” includes “action taken data” sent “from the vehicle control unit” (see monitoring step versus sending step).  In this vein, Examiner questions whether Applicant intended “ascertaining, from the action taken data 
Next, similar to Claim 9, Examiner questions whether Applicant intended “comparing the vehicle driver’s action taken with other drivers’ responses taken”.  
As per Claim 13, said Claim is rejected as follows:
Initially, in the context of a vehicle travelling, “approaching” is a relative term which renders the claim indefinite.  The term “approaching” is not defined by the claim, the specification does not provide a standard (e.g., objective standard) for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example:  At what point in the route is the vehicle considered to be “approaching” one of the one or more hotspot locations? (e.g., When the vehicle first moves on a route? When positioned 5 miles from the one of the one or more hotspot locations?  When positioned ½ mile from the one of the one or more hotspot locations?, etc.).  One should not be left to guess what would be considered “approaching” versus what would not be considered “approaching” in Applicant’s claim.
Next, in line with the Claim Interpretation section herein, “one or more hotspot locations” are never positively “identified” in the method.  Accordingly, Examiner questions how “when the vehicle is approaching one of the one or more hotspot locations” is determined.  Applicant must particularly and positively claim its invention.  
Next, Applicant recites “ascertaining the driver’s response to the alert through [the] monitoring [of] the [data provided by the vehicle control unit]”.  In this vein, Examiner questions whether Applicant intended “sending a coaching response to the driver based on the driver’s response 
As per Claim 14, said Claim recites “as reported by the vehicle control unit data”.  Here, while Claim 13 references “data provided by a vehicle control unit”, the vehicle control unit does not appear to “report” whether the driver followed or did not follow the recommended action.  Rather, another entity (i.e., whoever/whatever) is performing the recited method “ascertains the driver’s response”.  Clarification is desired.  
As per Claim 16, similar to Claim 11, Examiner questions whether Applicant intended “comparing the driver’s response to the alert to other drivers’ responses to the alert”.
As per Claims 18 and 19, Applicant references “the identifying”.  Here, in line with the Claim Interpretation section herein, “one or more hotspot locations” are never positively “identified” in the method.  Applicant must particularly and positively recite its invention.  
As per Claims 2-5, 7, 8, 10, 12, 15 and 17, said Claims are rejected at least by virtue of their dependency.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-5, 18 and 19 are drawn to a method for providing coaching messages to a vehicle driver while driving a vehicle on a route (i.e., a process), Claims 6-10 are drawn to a system for generating coaching messages to a vehicle driver (i.e., a machine), Claims 11-12 are drawn to a method for producing coaching messages to a vehicle driver on a route (i.e., a process), and Claims 13-17 are drawn to a method for alerting a vehicle driver in advance of encountering one or more hotspot locations while traveling on a vehicle route (i.e., a process).  Accordingly, each of Claims 1-19 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].
Claim 1:  	A method for providing coaching messages to a vehicle driver while driving a vehicle on a route comprising: 
monitoring weather and traffic conditions along a vehicle driver's route; 
monitoring [a] position of the vehicle on the route; 
identifying one or more hotspot locations along the route from the weather and traffic conditions; 
comparing the one or more hotspot locations to the position of the vehicle on the route; 
sending an alert to the vehicle driver approaching one of the identified hotspot locations with a recommended action corresponding to conditions at the hotspot location; 
monitoring the vehicle driver's actions at the hotspot location; and 
sending a coaching message to the vehicle driver in response to the monitoring of the vehicle driver's actions taken at the hotspot location.

(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong Two herein.)

Considering Claim 1, the first limitation of monitoring weather and traffic conditions along a vehicle driver's route, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.3  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., a passenger visually and/or aurally observing [e.g., through the vehicle’s windshield, from an open window, etc.] weather and traffic conditions along a vehicle driver’s route).  Similarly, the second limitation monitoring [a] position of the vehicle on the route, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., the passenger visually observing/recognizing a location of the vehicle on the route [e.g., contextually, with respect to a familiar route recalled to one’s mind, a route observed from a physical map, etc.]).  Further, the third limitation of identifying one or more hotspot locations along the route from the weather and traffic conditions, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  Specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., the passenger determining/judging a hotspot location ahead [e.g., in the direction of travel] based on observed weather [e.g., rain/snow storm in the route’s horizon, lightning/thunder ahead in route, physical sensations from wind/rain blowing in the route’s direction, etc.] and observed traffic conditions [e.g., brake lights and/or high volume ahead in route, etc.]).  Still further, the fourth limitation of comparing the one or more hotspot locations to the position of the vehicle on the route, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the fourth limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., the passenger evaluating a determined/judged hotspot location relative to the observed/recognized location of the vehicle on the route).  Yet further, the fifth limitation of sending an alert to the vehicle driver approaching one of the identified hotspot locations with a recommended action corresponding to conditions at the hotspot location, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the fifth limitation, which is recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., the passenger communicating [e.g., verbally, via gestures, etc.] to the driver that the determined/ judged hotspot is relatively close/ahead [e.g., in the direction of travel] and that the driver should perform an action [e.g., slow down, turn on headlights/wipers, etc.] due to the hotspot).  Similarly, the sixth limitation of monitoring the vehicle driver's actions at the hotspot location, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  Specifically, the sixth limitation, which is recited at a high level of generality, can be practically performed in the human mind (e.g., the passenger visually observing/recognizing the driver’s actions [e.g., did/did not slow down, did/did not turn on headlights, etc.] at the hotspot location).   Further, the seventh limitation of sending a coaching message to the vehicle driver in response to the monitoring of the vehicle driver's actions taken at the hotspot location, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  More specifically, the seventh limitation, which is recited at a high level of generality, can be practically performed in the human mind and/or with a physical aid (e.g., the passenger communicating [e.g., verbally, via gestures, etc.] praise or disdain to the driver based on the observed/recognized driver actions at the hotspot location, “backseat driver” feedback, etc.).  Accordingly, each of the first, second, third, fourth, fifth, sixth, and seventh limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind] and thus Claim 1 recites an abstract idea.  [Step 2A, Prong One: Yes].

Considering Claims 2-5, 18, and 19 the further recitations: wherein the operation of identifying includes tracking traffic congestion along the vehicle route and locating areas and times where traffic congestion exceeds a threshold (Claim 2, e.g., the passenger observing, at a current time and within a viewable area of the route, an excessive number of brake lights and/or a high volume of vehicles relative to available road surface, etc.); wherein monitoring position of the vehicle includes comparing GPS location data for the vehicle against weather and traffic conditions at various locations along the route (Claim 3, e.g., the passenger observing/ recognizing GPS data associated with the vehicle’s current location and evaluating that current location relative to the observed weather and traffic conditions ahead in the route); wherein monitoring the vehicle driver's actions at the hotspot includes comparing vehicle control unit data received during vehicle travel through the hotspot location to vehicle control unit data expected through the hotspot location (Claim 4, e.g., the passenger evaluating a speed observed/ recognized [e.g., via a speedometer] of the vehicle at the hotspot relative to a speed observed/recognized for another vehicle at the hotspot); wherein the coaching message to the vehicle driver is a positive message if the driver's actions at the hotspot are the recommended actions (Claim 5, e.g., the passenger communicating [e.g., verbally, via gestures, etc.] praise to the driver); wherein the identifying hotspot [locations] includes considering geographical conditions of the route terrain (Claim 18, e.g., the passenger further evaluating geographical conditions [e.g., mountains, lakes, etc.] observed/recognized ahead in the route); and wherein the identifying hotspot [locations] includes consideration of time of day (Claim 19, e.g., the passenger further evaluating an observed/recognized time of day [e.g., rush hour, dusk/dawn time, night hours, etc.] and related effects on traffic and/or weather), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 2-5, 18, and 19 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectfully depend. [Step 2A, Prong One: Yes].

Claim 6:	A system for generating coaching messages to a vehicle driver comprising: 
a remote server configured to monitor weather and traffic conditions along a vehicle driver's route; 
the remote server configured to receive GPS location signals from a vehicle control unit on the driver's vehicle and monitor position of the vehicle on the route; 
the remote server being configured to identify one or more hotspot locations along the route based on weather and traffic conditions along the route; 
the remote server being configured to send an alert to the vehicle driver approaching one of the identified hotspot locations with a recommended action; 
the remote server being configured to monitor the vehicle driver's actions at the hotspot location; and 
the remote server being configured to send a coaching message to the vehicle driver in response to the monitoring of the vehicle driver's actions.

Considering Claim 6, said Claim includes nearly identical processes as Claims 1 and 3 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., A system, a remote server configured to, receive GPS location signals from a vehicle control unit on the driver’s vehicle, vehicle).  Accordingly, the limitations of Claim 6, similar to Claims 1 and 3, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].

Considering Claims 7-10, the further recitations:  wherein the remote server is equipped with positive coaching messages for transmission to the vehicle driver if the driver takes the recommended action at the identified hotspot location (Claim 7, e.g., communicating [e.g., verbally, via gestures, etc.], from one’s memory, praise to the driver ), wherein the remote server is configured to evaluate the validity of the alert sent to the vehicle driver in the event that the vehicle driver does not take the recommended action at the hotspot location (Claim 8, e.g., evaluating, in one’s mind, why a driver did not accept a proposed action), wherein the remote server is configured to evaluate whether the action taken by the vehicle driver is consistent with other driver's responses to encountering the hotspot location (Claim 9, e.g., evaluating, based on actions of other drivers at the hotspot location, whether the driver’s action is an outlier), and wherein the remote server is configured to generate and send a different coaching statement to the vehicle driver if the driver does not take the recommended action in the alert (Claim 10, e.g., communicating [e.g., verbally, via gestures, etc.] disdain to the driver based on the observed/ recognized driver actions), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 7-10 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectfully depend. [Step 2A, Prong One: Yes].

Claim 11:	A method for producing coaching messages to a vehicle driver on a route comprising: 
receiving in a remote server current weather data, weather forecast data and vehicle route information; 
monitoring vehicle control unit data received from the vehicle in the remoter server; 
identifying potential hotspot locations along the route; 
determining via the remote server whether the vehicle is approaching an identified hotspot location; 
sending an alert with a recommended action to the vehicle when the vehicle approaches the identified hotspot location 
sending action taken data from the vehicle control unit to the remote server; 
ascertaining, from the vehicle control unit data received via the remote server, whether the recommended action was taken; and 
if [the] recommended action was taken, issuing a positive coaching response to the vehicle driver; and 
if [the] recommended action was not taken by the vehicle driver, evaluating whether the identified hotspot was valid or invalid and comparing the vehicle driver's action taken with other driver's responses taken at the identified hotspot.

Considering Claim 11, said Claim includes substantially similar processes as Claims 1, 4, 5, and 9 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., receiving in a remote server current weather data, weather forecast data and vehicle route information, vehicle control unit data received from the vehicle in the remoter server, via the remote server, the vehicle, sending action taken data from the vehicle control unit to the remote server).  Accordingly, the limitations of Claim 11, similar to Claims 1, 4, 5, and 9, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].

Considering Claim 12, the further recitation:  sending the positive coaching response to the vehicle driver while the driver is negotiating through the hotspot location (e.g., the passenger communicating [e.g., verbally, via gestures, etc.] praise to the driver as the driver is driving through the hotspot location), similarly, as drafted, is a function that, under a broadest reasonable interpretation, covers performance of the limitations in a human mind.  In particular, the further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see parenthetical).  Accordingly, the further limitation of Claim 12 falls within the “Mental Processes” grouping of abstract ideas and thus similarly recites an abstract idea and fails to correct the deficiencies of Claim 11. [Step 2A, Prong One: Yes].

Claim 13:	A method for alerting a vehicle driver in advance of encountering one or more hotspot locations while traveling on a vehicle route, the method comprising: 
obtaining weather and traffic information expected along the vehicle route to identify one or more hotspot locations; 
monitoring data provided by a vehicle control unit mounted on the driver's vehicle; 
comparing the data provided by the vehicle control unit to the weather and traffic information; 
sending an alert with at least one recommended action to the vehicle driver when the vehicle is approaching one of the one or more hotspot locations; 
ascertaining the driver's response to the alert through monitoring the vehicle control unit data; [and]
sending a coaching response to the driver based on the driver's vehicle control unit data at the hotspot location.

Considering Claim 13, said Claim includes substantially similar processes as Claims 1, 3, and 4 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., obtaining weather and traffic information expected along the vehicle route to identify one or more hotspot locations, data provided by a vehicle control unit mounted on the driver's vehicle, the vehicle).  Accordingly, the limitations of Claim 13, similar to Claims 1, 3, and 4, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].

Considering Claims 14-17, the further recitations: wherein the coaching response sent to the driver depends on whether the driver followed the recommended actions or did not follow the recommended action as reported by the vehicle control unit data at the hotspot location (Claim 14, e.g., the passenger communicating [e.g., verbally, via gestures, etc.] praise or disdain to the driver based on the driver actions at the hotspot location, “backseat driver” feedback, etc.), evaluating whether the recommended actions were valid (Claim 15, e.g., the passenger evaluating a speed observed/recognized [e.g., via a speedometer] of the vehicle at the hotspot relative to a speed observed/recognized for another vehicle at the hotspot), comparing the driver's response to the alert to other driver's responses to the alert (Claim 16, e.g., the passenger evaluating a speed observed/recognized [e.g., via a speedometer] of the vehicle at the hotspot relative to a speed observed/recognized for another vehicle at the hotspot), wherein the coaching statement provided to the vehicle driver is based upon the vehicle driver's action taken at the hotspot location (Claim 17, e.g., the passenger communicating [e.g., verbally, via gestures, etc.] praise or disdain to the driver based on the driver actions at the hotspot location, “backseat driver” feedback, etc.), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 14-17 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectfully depend. [Step 2A, Prong One: Yes].

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified considerations.  [See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].

Considering Claim 1, the additional element of the vehicle is recited at such a high level of generality that Claim 1 amounts to no more than mere instructions to apply the judicial exception using generic components (i.e., a generic vehicle, etc.).  Furthermore, such an additional element merely serves to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a vehicle-based environment).  [See MPEP 2106.05(h)].  Accordingly, this additional element does not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claim 1 is directed to an abstract idea. [Step 2A: Yes].

Considering Claims 2-5, 18, and 19, the additional elements the vehicle and GPS location data (Claim 3), and vehicle control unit data (Claim 4) are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., generic vehicle, generic GPS, generic vehicle control unit, etc.) as tools to perform the abstract idea.  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment, a vehicle environment).  [See MPEP 2106.05(h)].  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Considering Claim 6, the additional elements of [a] system, a remote server configured to, GPS location signals, vehicle control unit, and vehicle are recited at such a high level of generality that Claim 6 amounts to no more than mere instructions to apply the judicial exception using generic components (i.e., generic system, generic remote server, generic GPS, generic vehicle control unit, generic vehicle, etc.).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a vehicle, a computerized system/processing environment).  [See MPEP 2106.05(h)].  Moreover, the additional element receive GPS location signals from a vehicle control unit on the driver's vehicle, appears to be a pre-solution activity tangential to a recited abstract idea (e.g., sending an alert).  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claim 6 is directed to an abstract idea. [Step 2A: Yes].

Considering Claims 7-10, the additional elements the remote server (Claim 7) and the remote server is configured to (Claims 8-10) are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., generic remote server, etc.) as tools to perform the abstract idea.  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment).  [See MPEP 2106.05(h)].  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Considering Claim 11, the additional elements of a remote server, vehicle control unit, and the vehicle are recited at such a high level of generality that Claim 11 amounts to no more than mere instructions to apply the judicial exception using generic components (i.e., generic remote server, generic vehicle control unit, generic vehicle, etc.).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a vehicle, a computerized processing environment).  [See MPEP 2106.05(h)].  Moreover, the additional elements receiving in a remote server current weather data, weather forecast data and vehicle route information, vehicle control unit data received from the vehicle in the remoter server, and sending action taken data from the vehicle control unit to the remote server, appear to be a pre-solution activity tangential to a recited abstract idea (e.g., sending an alert, issuing a positive coaching response, evaluating validity).  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claim 6 is directed to an abstract idea. [Step 2A: Yes].

Considering Claim 12, said Claim does not include any additional elements.  Accordingly, no additional elements integrate the judicial exception into a practical application by imposing any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claim 12 is directed to an abstract idea and fails to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Considering Claim 13, the additional elements of vehicle control unit, and the driver’s vehicle are recited at such a high level of generality that Claim 13 amounts to no more than mere instructions to apply the judicial exception using generic components (i.e., generic vehicle control unit, generic vehicle, etc.).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a vehicle, a computerized processing environment).  [See MPEP 2106.05(h)].  Moreover, the additional elements obtaining weather and traffic information expected along the vehicle route to identify one or more hotspot locations and data provided by a vehicle control unit mounted on the driver's vehicle, appear to be a pre-solution activity tangential to a recited abstract idea (e.g., sending an alert, ascertaining the driver’s response, sending a coaching response).  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claim 13 is directed to an abstract idea. [Step 2A: Yes].

Considering Claims 14-17, the additional element the recommended action as reported by the vehicle control unit data (Claim 14) appears to be a pre-solution activity tangential to a recited abstract idea (e.g., sending a coaching response).  Accordingly, the additional element does not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they contribute an inventive concept using one or more Supreme Court identified considerations.  [See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].

Considering Claims 1-19, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic computer components (i.e., using generic computer components as tools to perform the abstract idea) and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized/vehicle environment, nominally recited components).  Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional activities when claimed in a merely generic manner, at a high level of generality, or as insignificant extra-solution activity.  [See MPEP 2106.05(d)(II)].  Here, Applicant’s additional elements, receive GPS location signals from a vehicle control unit on the driver's vehicle (Claim 6), receiving in a remote server current weather data, weather forecast data and vehicle route information, vehicle control unit data received from the vehicle in the remoter server, and sending action taken data from the vehicle control unit to the remote server (Claim 11), obtaining weather and traffic information expected along the vehicle route to identify one or more hotspot locations and data provided by a vehicle control unit mounted on the driver's vehicle (Claim 13), and the recommended action as reported by the vehicle control unit data (Claim 14) which are recited at a high level of generality, are similarly well-understood, routine, and/or conventional activities (i.e., receiving or transmitting data over a network between computer components) which fail to amount to an inventive concept. (See MPEP 2106.05(g), “the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”, citing Parker v. Flook, 437 U.S. 584, 588-89, (1978)).  Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-19 are not patent subject matter eligible under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-10 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0207787 to Catten et al (hereinafter Catten ‘787) in view of U.S. Patent Application Publication No. 2008/0319602 to McClellan et al (hereinafter McClellan ‘602).  
As per Claim 1, Catten ‘787 teaches [a] method for providing coaching messages to a vehicle driver while driving a vehicle on a route (para [0001], “method for providing [] feedback to a driver” & para [0002], “made aware of changes in driving conditions ahead of time”) as follows:
Initially, Catten ‘787 teaches monitoring weather and traffic conditions along a vehicle driver's route; (para [0029], “[v]ehicle monitoring system 101 may [] include street mapping database 121…may include road conditions” & para [0045], “the terms ‘road condition’ or ‘road condition information’…broadly include any road or route information, such as,….rush-hour traffic, special-event traffic, weather conditions, or any other road or traffic conditions” & para [0031], “[street mapping] database 121 may be updated…[vehicle] monitoring device 101 may receive updated street mapping data…from a third party” & para [0033] and FIG. 2, “monitoring system 201…mounted in vehicle 202”); 
Next, Catten ‘787 teaches monitoring position of the vehicle on the route; (para [0026], vehicle monitoring system 101 “includes geographic position locating system 114, which provides location information for vehicle 102…may be a global positioning system (GPS)” & para [0030], “geographic position locating system 114 [] determine a current location of vehicle 102 and use data from street mapping database 121 to display a map of the current location to the driver via displays and interfaces 120);
Next, Catten ‘787 teaches identifying one or more hotspot locations along the route from the weather and traffic conditions; comparing the one or more hotspot locations to the position of the vehicle on the route; (para [0046], “identify upcoming changes” by analyzing “road condition information associated with the [] route” & para [0045], “road condition information” includes “weather conditions” and “traffic conditions” & para [0041], “may ‘look ahead’ along the vehicle’s current route and notify the driver of upcoming changes in [] road conditions…route analyzed…may be a user-selected route or a route calculated by a navigation system” & para [0045], i.e., for the whole route, part of the route, the remaining route, etc.);
	Next, Catten ‘787 teaches sending an alert to the vehicle driver approaching one of the identified hotspot locations with a recommended action corresponding to conditions at the hotspot location; (para [0008], “warning [] when a current vehicle operating parameter [e.g., current vehicle speed] does not comply with a limitation associated with the road on which the vehicle will be traveling…the limitation [including] dramatic and influential environmental/ weather changes requiring changes in driving parameters to maintain a safe trip…on the road on which…the vehicle is expected to be traveling” & para [0038], “send warning feedback to vehicle 202 upon detection of a potentially unsafe driving condition…[s]uch message may warn the driver of the type of violation and/or direct the drive to discontinue the action or violation…, emphasis added & para [0040], e.g., “[i]f a vehicle speed [] is too fast for an expected road or traffic or weather condition stored in street mapping database 121, then [a] warning or other mentoring feedback may be broadcast to the driver” & para [0041], “proactive warnings [] of upcoming changes in road [] conditions [e.g., weather conditions and traffic conditions per para [0045]]”);
	However, Catten ‘787 does not explicitly disclose monitoring the vehicle driver's actions at the hotspot location; or sending a coaching message to the vehicle driver in response to the monitoring of the vehicle driver's actions taken at the hotspot location.   Regardless, McClellan ‘602 teaches a “method for monitoring and improving driving behavior” (Title).  In particular, McClellan ‘602 discloses that “data captured by the vehicle monitoring system [may be] used to monitor, mentor or otherwise analyze a driver’s behavior during certain events [e.g.,] if the vehicle is [being] operated improperly, such as speeding” (para [0021], emphasis added).  Here, when a parameter such as “vehicle speed” exceeds “one or more thresholds” a mentoring message such as “‘slow down’ may be repeated more frequently [] if the speeding violation is not corrected” and/or the “message may change to a different message [] if the triggering event is not stopped” (para [0040], i.e., “type and content of the mentoring messages are [] configurable”).  More specifically, the driver may be given a “grace period” or “a period of time in which the driver is allowed to correct a violation [e.g., vehicle speed exceeding a threshold(s)] without triggering a report to a third party” (para [0042] & para [0043],  where “[i]f the violation has not been corrected, and the parameter [e.g., speed] is not back within the threshold criteria upon expiration of the grace period” the report is sent).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include monitoring the vehicle driver's actions at the hotspot location and sending a coaching message to the vehicle driver in response to the monitoring of the vehicle driver's actions taken at the hotspot location.  Notably, Catten ‘787 incorporates McClellan ‘602 by reference (Catten ‘787, para [0039]).  Furthermore, Catten ‘787 would desire observing driver operations anywhere along the route (e.g., including at hotspot locations), sending mentoring messages (e.g., a repeated same message and/or different messages) and/or providing a “grace period” for the driver to act, in efforts “to change and improve driver behavior” (McClellan ‘602, para [0035], i.e., provide an opportunity for the driver to learn).  As suggested by McClellan ‘602, “monitoring and mentoring such driver behavior by providing warnings to the driver during the occurrence of [improper driving] can improve safety and reduce accidents”  (para [0024] & para [0004], i.e. “reduce adverse driver actions and inactions that may lead to accidents”).  Catten ‘787 desires evaluating a driver “based upon [his/her] reaction to changes in road conditions and [his/her] response to warnings of changing road conditions” (para [0061]) and suggests taking “further action to warn or mentor the driver (para [0038]).   
As per Claim 4, Catten ‘787, as modified, teaches the method of Claim 1 above.
However, Catten ‘787 does not explicitly disclose wherein monitoring the vehicle driver's actions at the hotspot includes comparing vehicle control unit data received during vehicle travel through the hotspot location to vehicle control unit data expected through the hotspot location.  Regardless, Catten ‘787 discloses that its “[vehicle m]onitoring system 201 is coupled to and in data communication with on board diagnostic system 209 in vehicle 202” and “has access to [] vehicle operating parameters including…vehicle speed” (para [0034]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include wherein monitoring the vehicle driver's actions at the hotspot includes comparing vehicle control unit data received during vehicle travel through the hotspot location to vehicle control unit data expected through the hotspot location.  Here, in line with Claim 1 above, McClellan ‘602 explicitly suggests evaluating vehicle control data (e.g., vehicle speed) during travel through a location relative to expected vehicle control data (e.g., a slower vehicle speed). (para [0043], i.e., to determine if the violation has been corrected, whether the speed is back within threshold criteria prior to expiration of a grace period, etc.).
As per Claim 6, Catten ‘787 teaches [a] system for generating coaching messages to a vehicle driver (para [0001], “system [] for providing [] feedback to a driver” & para [0002], “made aware of changes in driving conditions ahead of time”) as follows:
Initially, Catten ‘787 teaches a remote server configured to monitor weather and traffic conditions along a vehicle driver's route; (FIG. 2 & para [0035], “[s]erver 214 [] processor-based system that is capable of…processing data associated with…vehicle monitoring systems” & para [0035], “[m]emory 221 may be used to store…vehicle monitoring system information, or street mapping data” & para [0045], “road condition information may be centrally stored [] in server 214 or database 221 (FIG. 2)” and “the terms ‘road condition’ or ‘road condition information’…broadly include any road or route information, such as,….rush-hour traffic, special-event traffic, weather conditions, or any other road or traffic conditions” & para [0055], “updated road condition information from [] vehicle monitoring systems [and] the central server may receive updated information from other sources, such as from traffic-reporting websites [and] from weather-reporting websites or servers”);
Next, Catten ‘787 teaches the remote server configured to receive GPS location signals from a vehicle control unit on the driver's vehicle and monitor position of the vehicle on the route; (para [0026], vehicle monitoring system 101 “includes geographic position locating system 114, which provides location information for vehicle 102…may be a global positioning system (GPS)” & para [0044], “geographic position locating system 114, may track the location of vehicle” & para [0037], “vehicle monitoring system 201 may transmit reports to server 214, such as driving conditions, vehicle operation parameters, or violations of operating requirements or limitations” & para [0006], “current parameter of the vehicle, such as…a current vehicle location” & para [0035], “[s]erver 214 [] processor-based system that is capable of…processing data associated with…vehicle monitoring systems” & para [0043], “route [via] central server 214”);
However, Catten ‘787 does not explicitly disclose the remote server being configured to identify one or more hotspot locations along the route based on weather and traffic conditions along the route;  Regardless, Catten ‘787 discloses its “vehicle monitoring system 302 [as] identify[ing] upcoming changes” by analyzing “road condition information associated with the [] route” (para [0046]) where “road condition information” includes “weather conditions” and “traffic conditions” (para [0045]).  More specifically, its vehicle monitoring system “may ‘look ahead’ along the vehicle’s current route and notify the driver of upcoming changes in [] road conditions” where the “route analyzed…may be a user-selected route or a route calculated by a navigation system” (para [0041] & para [0045], i.e., for the whole route, part of the route, the remaining route, etc.).  In this vein, Catten ‘787 suggests that its “[s]erver 214 [] processor-based system [] is capable of…processing data associated with…vehicle monitoring systems” (para [0035]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include the remote server being configured to identify one or more hotspot locations along the route based on weather and traffic conditions along the route.  Here, performing disclosed vehicle monitoring system functionality at the server and/or at the vehicle leads to expected results (i.e., same functionality realized).  One is expected to use known tools (e.g., distributed data processing, communication channels, etc.) according to their known abilities.  Catten ‘787 contemplates that “one or ordinary skill in the art would readily appreciate” that “machines…that perform substantially the same function or achieve substantially the same result as the corresponding embodiments described herein may be utilized” (para [0071]).   
Next, Catten ‘787 teaches the remote server being configured to send an alert to the vehicle driver approaching one of the identified hotspot locations with a recommended action; (para [0008], “warning [] when a current vehicle operating parameter [e.g., current vehicle speed] does not comply with a limitation associated with the road on which the vehicle will be traveling…the limitation [including] dramatic and influential environmental/ weather changes requiring changes in driving parameters to maintain a safe trip…on the road on which…the vehicle is expected to be traveling” & para [0038], “server 214 to send warning feedback to vehicle 202 upon detection of a potentially unsafe driving condition…[s]uch message may warn the driver of the type of violation and/or direct the drive to discontinue the action or violation…, emphasis added & para [0037], “[s]erver may command [vehicle] monitoring system 201 to broadcast warnings…to the driver of vehicle 202” & para [0040], e.g., “[i]f a vehicle speed [] is too fast for an expected road or traffic or weather condition stored in street mapping database 121, then [a] warning or other mentoring feedback may be broadcast to the driver” & para [0041], “proactive warnings [] of upcoming changes in road [] conditions [e.g., weather conditions and traffic conditions per para [0045]]”);
Next, Catten ‘787 does not explicitly disclose the remote server being configured to monitor the vehicle driver's actions at the hotspot location; or the remote server being configured to send a coaching message to the vehicle driver in response to the monitoring of the vehicle driver's actions.  Regardless, McClellan ‘602 teaches a “method for monitoring and improving driving behavior” (Title).  In particular, McClellan ‘602 discloses that “data captured by the vehicle monitoring system [may be] used to monitor, mentor or otherwise analyze a driver’s behavior during certain events [e.g.,] if the vehicle is [being] operated improperly, such as speeding” (para [0021], emphasis added).  Here, when a parameter such as “vehicle speed” exceeds “one or more thresholds” a mentoring message such as “‘slow down’ may be repeated more frequently [] if the speeding violation is not corrected” and/or the “message may change to a different message [] if the triggering event is not stopped” (para [0040], i.e., “type and content of the mentoring messages are [] configurable”).  More specifically, the driver may be given a “grace period” or “a period of time in which the driver is allowed to correct a violation [e.g., vehicle speed exceeding a threshold(s)] without triggering a report to a third party” (para [0042] & para [0043],  where “[i]f the violation has not been corrected, and the parameter [e.g., speed] is not back within the threshold criteria upon expiration of the grace period” the report is sent).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include the remote server being configured to monitor the vehicle driver's actions at the hotspot location; and the remote server being configured to send a coaching message to the vehicle driver in response to the monitoring of the vehicle driver's actions.  Notably, Catten ‘787 incorporates McClellan ‘602 by reference (Catten ‘787, para [0039]).  Furthermore, Catten ‘787 would desire observing driver operations anywhere along the route (e.g., including at hotspot locations), sending mentoring messages (e.g., a repeated same message and/or different messages) and/or providing a “grace period” for the driver to act, in efforts “to change and improve driver behavior” (McClellan ‘602, para [0035], i.e., provide an opportunity for the driver to learn).  As suggested by McClellan ‘602, “monitoring and mentoring such driver behavior by providing warnings to the driver during the occurrence of [improper driving] can improve safety and reduce accidents”  (para [0024] & para [0004], i.e. “reduce adverse driver actions and inactions that may lead to accidents”).  Catten ‘787 desires evaluating a driver “based upon [his/her] reaction to changes in road conditions and [his/her] response to warnings of changing road conditions” (para [0061]) and suggests that its “[s]erver 214” take “further action to warn or mentor the driver (para [0038]).
As per Claims 8 & 9, Catten ‘787, as modified, teaches the system of Claim 6 above.  
However, Catten ‘787 does not explicitly disclose wherein the remote server is configured to evaluate the validity of the alert sent to the vehicle driver in the event that the vehicle driver does not take the recommended action at the hotspot location or wherein the remote server is configured to evaluate whether the action taken by the vehicle driver is consistent with other driver's responses to encountering the hotspot location.  Regardless, McClellan ‘602 discloses that its “mentoring messages, grace periods, and alerts…may be selected for a group of drivers” (para [0044]).  In one aspect, McClellan ‘602 teaches establishing “a baseline measurement [] for driver performance before the vehicle monitoring system begins providing mentoring to [a] driver” (para [0045]).  Here, “during baseline measurement” “all driver warnings, mentoring messages, and alerts are disabled” so that “many drivers” “operate their vehicles ‘normally’” and “data is collected during the baseline period for selected vehicle parameters” (para [0046]).  This “baseline data” can be reviewed to ‘identify violations” and “can [] be used to determine and set mentoring thresholds for drivers” (para [0048]).  In one example, for common speeding violations, “multiple speeding thresholds with progressively shrill mentoring messages” may be set “to focus [] driver feedback on the speeding violations” (para [0048] & para [0040], i.e., warnings increase in frequency “if the triggering violation is not corrected”).  In another aspect, McClellan ‘602 teaches that the vehicle monitoring system may be “placed in a training mode…over a period of time [to] establish[] a profile of good or acceptable driving behavior”, and then “[i]n the monitoring mode, the vehicle monitoring system provides feedback to the driver based upon [that] driving profile” (para [0049] & para [0051], i.e., thresholds established based on parameters observed during training mode).  Here, “a profile of acceptable driving parameters” is not only created, but may be reviewed and adjusted (para [0053]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include wherein the remote server is configured to evaluate the validity of the alert sent to the vehicle driver in the event that the vehicle driver does not take the recommended action at the hotspot location, and wherein the remote server is configured to evaluate whether the action taken by the vehicle driver is consistent with other driver's responses to encountering the hotspot location.  Notably, Catten ‘787 incorporates McClellan ‘602 by reference (Catten ‘787, para [0039]).  Further, McClellan ‘602 establishes the concept of assessing validity/consistency of an alert relative to baseline measurements and/or a profile of acceptable behavior/parameters based on a number of other drivers.     
As per Claim 10, Catten ‘787, as modified, teaches the system of Claim 6 above.  
	However, Catten ‘787 does not explicitly disclose wherein the remote server is configured to generate and send a different coaching statement to the vehicle driver if the driver does not take the recommended action in the alert.  Regardless, McClellan ‘602 suggests that 
“message may change to a different message [] if the triggering event is not stopped” and that “messages [] may change over time” (para [0040]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include wherein the remote server is configured to generate and send a different coaching statement to the vehicle driver if the driver does not take the recommended action in the alert.  Notably, Catten ‘787 incorporates McClellan ‘602 by reference (Catten ‘787, para [0039]).  Further, McClellan ‘602 explicitly suggests that the “type and content of the mentoring messages [as] configurable” (para [0040]).  Performing such further known aspects via Catten’s server 214 leads to predictable results (i.e., functionality realized).    
As per Claim 18, Catten ‘787, as modified, teaches the method of Claim 1 above.  
	However, Catten ‘787 does not explicitly disclose wherein the identifying hotspot conditions includes considering geographical conditions of the route terrain. (para [0045], “the terms ‘road condition’ or ‘road condition information’…broadly include any road or route information, such as,….road surface”, FIG. 4, e.g., relative to a body of water, etc.)

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Catten ‘787 and McClellan ‘602, as applied herein, and further in view of U.S. Patent Application Publication No. 2015/0160025 to Konig (hereinafter Konig ‘025). 
	As per Claim 2, Catten ‘787, as modified, teaches the method of Claim 1 above.  
	However, Catten ‘787 does not explicitly disclose wherein the operation of identifying includes tracking traffic congestion along the vehicle route and locating areas and times where traffic congestion exceeds a threshold.  Regardless, Konig ‘025 teaches a method of generating routes (Abstract).  In particular, Konig ‘025 evidences that a navigation device may not only select a “‘best’ or ‘optimum’ route” based on “predicted traffic and road information” (para [0009]) but may also “continually monitor road and traffic information” to “offer to…change the route…due to changed conditions” (para [0010]).  In this vein, Konig ‘025 teaches generating alternative routes “by reference to jam probability data associated with segments” (para [0026]) where the “probability of a jam” refers to “‘congestion likeliness’ on [a] road segment in [a] specific hour of a specific day of the week” (para [0227]).  Notably, Konig’s ‘025 system may “show all possible alternative routes having less than a given threshold of jam likelihood” as alternative routes. (para [0079]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include wherein the operation of identifying includes tracking traffic congestion along the vehicle route and locating areas and times where traffic congestion exceeds a threshold.  Incorporating Konig’s ‘025 known methods (e.g., continually monitoring/tracking traffic along a route to propose alternative routes due to changes in traffic, assessing each segment/area of a route based on a respective jam probability/congestion likelihood associated with a specific time, etc.) into the processes of Catten ‘787 leads expected results (i.e., jam probability threshold utilized to identify segments/areas along the route having a high or a low likelihood of a traffic jam).  One is expected to use known computational tools according to their known abilities.
As per Claim 19, Catten ‘787, as modified, teaches the method of Claim 1 above.  
	However, Catten ‘787 does not explicitly disclose wherein the identifying hotspot conditions includes consideration of time of day. (Here, Examiner points Applicant to the citations and rationale in Claim 2 above regarding said recitations). 



Claims 3, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Catten ‘787 and McClellan ‘602, as applied herein, and further in view of U.S. Patent Application Publication No. 2016/0093210 to Bonhomme (hereinafter Bonhomme ‘210).
	As per Claim 3, Catten ‘787, as modified, teaches the method of Claim 1 above.  
	However, Catten ‘787 does not explicitly disclose wherein monitoring position of the vehicle includes comparing GPS location data for the vehicle against weather and traffic conditions at various locations along the route.  Regardless, Bonhomme ‘210 teaches a “vehicle event recorder 150” including a “warning determiner 152” (para [0017]).  In particular, the “[w]arning determiner 152 determines whether or not to indicate a warning based on position information, stored warnings and conditions associated with the warnings” where the “position information is determined…using a vehicle sensor (e.g., GPS…)” and “a condition of the set of conditions comprises…a weather condition, a traffic condition”. (para [0017).  More specifically, “a current road segment (e.g., a road segment that a vehicle is located within) is identified using [GPS]” and that current road segment has information associated with it (para [0019], e.g., “associated warnings (e.g., recommended speed limit warning…)” where “warnings [may] comprise associated conditions (e.g., …weather, traffic, etc.)”).  Here, “when warnings associated with a new road segment are received…conditions associated with the warning are evaluated” and when the conditions “match”, the driver is warned (para [0019] & para [0020], e.g., “a slow down warning”].  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include wherein monitoring position of the vehicle includes comparing GPS location data for the vehicle against weather and traffic conditions at various locations along the route.  Not unlike Bonhomme ‘210 (see Title “Proactive Driver Warning”), Catten ‘787 desires  “proactive warnings [] of upcoming changes in road [] conditions” (para [0041] & para [0040], e.g., “[i]f a vehicle speed [] is too fast for an expected road or traffic or weather condition stored in street mapping database 121, then [a] warning or other mentoring feedback may be broadcast to the driver”). 
	As per Claim 13, Catten ‘787, as modified teaches [a] method for alerting a vehicle driver in advance of encountering one or more hotspot locations while traveling on a vehicle route (para [0001], “method for providing [] feedback to a driver” & para [0002], “made aware of changes in driving conditions ahead of time”) as follows:
	Initially, Catten ‘787, as modified, teaches obtaining weather and traffic information expected along the vehicle route to identify one or more hotspot locations; monitoring data provided by a vehicle control unit mounted on the driver's vehicle; comparing the data provided by the vehicle control unit to the weather and traffic information; sending an alert with at least one recommended action to the vehicle driver when the vehicle is approaching one of the one or more hotspot locations; ascertaining the driver's response to the alert through monitoring the vehicle control unit data; sending a coaching response to the driver based on the driver's vehicle control unit data at the hotspot location.  (Here, Examiner points Applicant to the citations and rationale in Claims 1, 3 and 4 above regarding said substantially similar recitations).
 As per Claims 15 & 16, Catten ‘787, as modified, teaches the method of Claim 13.  
	However, Catten ‘787 does not explicitly disclose evaluating whether the recommended actions were valid or comparing the driver's response to the alert to other driver's responses to the alert. (Here, Examiner points Applicant to the citations and rationale in Claims 8 & 9 respectively above regarding said recitations).

Claims 5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Catten ‘787 and McClellan ‘602, as applied herein, and further in view of U.S. Patent Application Publication No. 2020/0184849 to Spence et al. (hereinafter Spence ‘849).
	As per Claim 5, Catten ‘787, as modified, teaches the method of Claim 1 above.  
	However, Catten ‘787 does not explicitly disclose wherein the coaching message to the vehicle driver is a positive message if the driver's actions at the hotspot are the recommended actions.  Regardless, Spence ‘849 discloses a driving analysis and instruction device (Title).  In particular, Spence ‘849 teaches a “coach device…that assesses a driver’s performance to determine one or more recommendations that may enable the driver to improve his performance in real-time as well as after completion of [an] activity” (para [0007]).  More specifically, Spence ‘849 teaches providing “recommendations and feedback to the driver before and/or after [a] specific maneuver” where “recommendations before [a maneuver are] advance recommendations …provided as the driver approaches a maneuver [and] may instruct the driver when to perform various maneuvers (such as braking, turning, and accelerating) [such as] ‘apply the brake now’ [and] ‘brake harder’” (para [0072]).  In this vein, Spence ‘849 further teaches “recommendations after the maneuver [are] feedback recommendations [which] may be positive or negative [where a] positive feedback recommendation reinforces maneuvers that the driver performed well [such as] ‘nice braking’” (para [0072]).  Spence ‘849 also discloses “track[ing] results of [a maneuver and determining] what recommendation [i.e., positive or negative feedback recommendations] to make and when to make them” as well as prioritizing recommendations (para [0074]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Catten ‘787 to include wherein the coaching message to the vehicle driver is a positive message if the driver's actions at the hotspot are the recommended actions.  In line with Catten ‘787 and McClellan ‘602, Spence ‘849 seeks to improve driving performance (para [0007]).  Here, Spence ‘849 explicitly suggests “increas[ing] and prais[ing] performance more than criticizing past performance” (para [0075]).  Catten ‘787 would desire this approach so that its “driver is encouraged to build upon past successes rather than [be] criticized over past failures”. (Spence ‘849, para [0075]).  Such customization allows a driver to be provided “meaningful and applicable advice to improve their performance, instead of generic and inapplicable recommendations” (Spence ‘849, para [0075]).
As per Claim 7, Catten ‘787, as modified, teaches the system of Claim 6 above.  
However, Catten ‘787 does not explicitly disclose wherein the remote server is equipped with positive coaching messages for transmission to the vehicle driver if the driver takes the recommended action at the identified hotspot location.  Here, Examiner points Applicant to the citations and rationale in Claim 5 above regarding said substantially similar recitations.
As per Claim 11, Catten ‘787 teaches a method for producing coaching messages to a vehicle driver on a route (para [0001], “method for providing [] feedback to a driver” & para [0002], “made aware of changes in driving conditions ahead of time”) as follows:
	Initially, Catten ‘787, as modified, teaches receiving in a remote server current weather data (para [0055], e.g., “severe thunderstorms”), weather forecast data (para [0055], e.g., “severe thunderstorms”, “tornado watch”) and vehicle route information (para [0043], “route [via] central server 214”); monitoring vehicle control unit data received from the vehicle in the remoter server; identifying potential hotspot locations along the route; determining via the remote server whether the vehicle is approaching an identified hotspot location; sending an alert with a recommended action to the vehicle when the vehicle approaches the identified hotspot location[;] sending action taken data from the vehicle control unit to the remote server (para [0037], “vehicle operation parameters” to “server 214”); ascertaining, from the vehicle control unit data received via the remote server, whether the recommended action was taken; and if recommended action was taken, issuing a positive coaching response to the vehicle driver; and if recommended action was not taken by the vehicle driver, evaluating whether the identified hotspot was valid or invalid and comparing the vehicle driver's action taken with other driver's responses taken at the identified hotspot. (Here, Examiner points Applicant to the citations and rationale in Claims 4, 5, 6 and 9 above regarding said respective substantially similar recitations, as well as the additional citations herein).
As per Claim 12, Catten ‘787, as modified, teaches the method of Claim 11 above.  
	However, Catten ‘787 does not explicitly disclose sending the positive coaching response to the vehicle driver while the driver is negotiating through the hotspot location. (Here, Examiner points Applicant to the citations and rationale in Claim 5 above regarding said substantially similar recitations). 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Catten ‘787 in view of McClellan ‘602 and Bonhomme ‘210, as applied herein, and further in view of Spence ‘849.
As per Claim 14, Catten ‘787, as modified, teaches the method of Claim 13 above.
However, Catten ‘787 does not explicitly disclose wherein the coaching response sent to the driver depends on whether the driver followed the recommended actions or did not follow the recommended action as reported by the vehicle control unit. data at the hotspot location (Here, Examiner points Applicant to the citations and rationale in Claims 5 and 10 above regarding said recitations).
As per Claim 17, Catten ‘787, as modified, teaches the method of Claim 13.  
	However, Catten ‘787 does not explicitly disclose wherein the coaching statement provided to the vehicle driver is based upon the vehicle driver's action taken at the hotspot location. (Here, Examiner points Applicant to the citations and rationale in Claims 5 and 10 above regarding said recitations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner respectfully requests that Applicant proofread its claim set prior to its next submission.  Examiner would prefer to focus on the merits of Applicant’s invention in lieu of such pervasive informalities.  
        2 While Applicant’s disclosure references “other driver’s responses” (Abstract, para [0011], para [0111], and Original Claims 9, 11, and 16), Applicant’s disclosure also references “other drivers’ responses” (para [0009]).  Examiner questions which is correct.
        3 “[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” (MPEP 2106.04(a)(2)(III)).